JUSTICE NELSON
dissents.
¶69 I join Chief Justice Gray’s dissent and likewise respectfully state my strenuous disagreement with the Court’s decision.
¶70 Youth-in-need-of-care cases are some of the most difficult this Court reviews. Indeed, in my nearly 15 years serving as a member of this Court, I can honestly say that there are few cases where the child *55or children would not be better off with an adoptive family, a foster family, or in a group living arrangement, than being “parented” by the biological parents. Time and time again we see innocent children as the victims of sexual and physical abuse or abject neglect; living in filth that animal control officers would condemn; and “parented” by incompetent and uncaring “parents” who operate in a haze of methamphetamine or some other chemical. We see children whose lives and development are devastated by the people who should be teaching and nurturing them. Every case is different; but every case is as bad as, or worse than, the last. Indeed, if the best interests of the child were the sole criteria for terminating parental rights, our jobs would be simple. We could simply state the facts of the case and affirm.
¶71 However, given the fundamental liberty interest of parents to parent and to not suffer termination of that interest except through fundamentally fair procedures-see In re D.B., 2007 MT 246, ¶ 17, 339 Mont. 240, ¶ 17, 168 P.3d 691, ¶ 17-the Legislature has imposed upon the government a statutory scheme which protects that right. It is the duty of the county attorney, DPHHS, and the trial courts to follow these statutes. And, it is our job to make sure they do.
¶72 Unfortunately, in many cases, this Court turns a blind eye when this statutory scheme is not followed.1 We justify this approach because, in our view, the best interests of the child or children are better served than requiring the government to follow the law.
¶73 There is mischief in this approach, however. We encourage sloppy practice and procedures in the termination process, we deny parents the benefit of their constitutional rights and of the laws the Legislature has enacted, and we invite trial courts to short-circuit the statutory scheme.
¶74 Indeed, there is no incentive for the government to follow the law since there is no consequence for violating it.
¶75 I, too, dissent from this approach.

 See In re K.J.B., 2007 MT 216, 339 Mont. 28, 168 P.3d 629; In re B.B., 2006 MT 66, 331 Mont. 407, 133 P.3d 215; In re A.N.W., 2006 MT 42, 331 Mont. 208, 130 P.3d 619; In re A.T., 2006 MT 35, 331 Mont. 155, 130 P.3d 1249; In re S.C., 2005 MT 241, 328 Mont. 476, 121 P.3d 552; Inquiry into M.M., 274 Mont. 166, 906 P.2d 675 (1995); Matter of F.H., 266 Mont. 36, 878 P.2d 890 (1994).